Citation Nr: 1606325	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral shoulder problems/history of right acromioclavicular separation.

2.  Whether new and material evidence has been received to reopen a service connection claim for low back pain.

3.  Whether new and material evidence has been received to reopen a service connection claim for Chiari malformation.

4.  Whether new and material evidence has been received to reopen a service connection claim for headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2011; a statement of the case was issued in April 2013; and a substantive appeal was received in May 2013.   

The Veteran presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for sleep apnea and narcolepsy, as well as the reopened claims, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In June 2004, the RO denied the Veteran's application to reopen a service connection claim for bilateral shoulder problems/history of right acromioclavicular separation.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the June 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In October 2008, the RO denied the Veteran's application to reopen a service connection claim for low back pain.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

4.  Certain evidence received since the October 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  In October 2008, the RO denied the Veteran's service connection claim for Chiari malformation.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

6.  Certain evidence received since the October 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

7.  In October 2008, the RO denied the Veteran's service connection claim for headaches.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

8.  Certain evidence received since the October 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The June 2004 RO rating decision, which denied the Veteran's application to reopen a service connection claim for bilateral shoulder problems/history of right acromioclavicular separation is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the June 2004 RO rating decision is new and material; accordingly, the claim of service connection for bilateral shoulder problems/history of right acromioclavicular separation is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The October 2008 RO rating decision, which denied the Veteran's application to reopen a service connection claim for low back pain is final.  38 U.S.C.A. § 7105 (West 2014).

4.  Evidence received since the October 2008 RO rating decision is new and material; accordingly, the claim of service connection for low back pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The October 2008 RO rating decision, which denied the Veteran's service connection claim for Chiari malformation is final.  38 U.S.C.A. § 7105 (West 2014).

6.  Evidence received since the October 2008 RO rating decision is new and material; accordingly, the claim of service connection for Chiari malformation is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The October 2008 RO rating decision, which denied the Veteran's service connection claim for headaches is final.  38 U.S.C.A. § 7105 (West 2014).

8.  Evidence received since the October 2008 RO rating decision is new and material; accordingly, the claim of service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Back disability, headaches, Chiari malformation

The Veteran's claims of service connection for Chiari malformation and headaches were denied by way of an October 2008 RO decision.  The Veteran's claim for service connection for low back pain was denied in April 1994, May 1999, June 2004, and October 2008 rating decisions.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the October 2008 denial consisted of service treatment records and post service treatment records.  The service treatment records included complaints of low back pain and headaches.  There were no findings attributed to Chiari malformation.  

Post service treatment records included May 1997 complaints of back, neck, and shoulder pain subsequent to a 1985 back injury (VBMS, 8/21/93).  The Veteran also reported headaches with his neck pain.  His past medical history included chronic back and neck pain.  A January 2008 treatment report reflects a 15 year history of muscle tension type headaches (VBMS, 10/23/08, p. 51).  A CT scan showed no cervical cord syrinx with inferior displacement of cerebellar tonsils (VBMS, 10/23/08, p. 21).  The doctor stated that this sounded like a Chiari malformation which may or may not be related to headaches (VBMS, 10/23/08, p. 22).    

The basis for the denials was the absence of a finding of chronic headaches or low back disability during service, and no findings of Chiari malformation during service.  The RO determined that the Veteran's headaches were congestion headaches associated with the flu, and were not chronic.

Evidence received since the October 2008 rating decision includes a September 2014 correspondence from Dr. H.B.B. in which he finds that the Veteran's back disability more than likely stems from an in-service injury.  Additionally, the Veteran provided testimony in August 2014 that his in-service duties as a mortar man involved a lot of heavy lifting; that he incurred a recurring back strain; and that his current back symptoms are the same as those he had in service.  Regarding the headache and Chiari claims, he testified that he was routinely hit on the head by the hatch of his tank during service, and he expressed his belief that such injuries led to his current disorders.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the new evidence meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claims for headaches and a low back disability; because the evidence it indicates that his current disabilities (headaches and a low back disability) might be related to service.  As new and material evidence has been received to reopen the claims, the claims for entitlement to service connection are reopened.  

Shoulders

The Veteran's claim of service connection for a shoulder disability was denied by way of April 1994, May 1999, and June 2004 RO decisions.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decisions became final.  

Evidence of record at the time of the June 2004 rating decision included service treatment records and post service treatment records.  The service treatment records reflected that upon entering into service, the Veteran indicated that he had dislocated the right shoulder in 1981 and that the shoulder had popped back in by itself.  He stated that he had worn a sling for two weeks (VBMS, 8/27/14, STRs #7, p. 3).  In January 1992, the Veteran reported a 4-5 month history of right shoulder pain (VBMS, 8/27/14, STRs #7, pgs. 121-126).  He was assessed with a grade I right acromioclavicular separation.  The service treatment records contained no findings attributed to a left shoulder disability.

The basis for the denial (as explained in the original 1994 rating decision) was that there was no in-service evidence of a left shoulder disability, and the injury to the right shoulder was deemed acute and transitory.   

Evidence received since the June 2004 rating decision includes a September 1993 x-ray of the left shoulder reflecting "prominent inferior margin of the acromion of undetermined significance.  This may be a variant although old trauma is not excluded" (VBMS, 2/17/98); a December 2007 treatment report reflecting right shoulder pain (VBMS, 10/22/08, p. 54); December 2009 x-rays of the left shoulder reflecting mild degenerative joint disease; and March 2010 x-rays of the right shoulder reflecting mild to moderate degenerative joint disease (VBMS, 12/6/10).  Additionally, the Veteran testified that his shoulders began grinding in 1983 or 1984.  

The Board finds that the new evidence meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim for bilateral shoulder problems/history of right acromioclavicular separation, because the evidence it indicates that his current disabilities might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.  


ORDER

New and material evidence having been received, the Veteran's service connection claim for bilateral shoulder problems/history of right acromioclavicular separation is reopened.

New and material evidence having been received, the Veteran's service connection claim for low back pain is reopened.

New and material evidence having been received, the Veteran's service connection claim for Chiari malformation is reopened.

New and material evidence having been received, the Veteran's service connection claim for headaches is reopened.


REMAND

Back, shoulders, headaches

The Board notes that the service treatment records include reports of back pain, shoulder pain, and headaches.  Additionally, the Veteran has testified that he still experiences symptoms related to service.  The Board finds that VA examinations are warranted to determine the nature and etiology of the Veteran's disabilities.  Regarding the low back, the Board acknowledges that a positive opinion is of record; however Dr. H.B.B.'s September 2014 letter, relying on the Veteran's continuing complaints over time, is not deemed sufficiently supportive for a grant at present, as there is no explanation regarding the significance of normal x ray findings in 1997.  

The Board notes that when the Veteran entered service, he stated that he had dislocated the right shoulder in 1981 and that the shoulder had popped back in by itself.  He stated that he had worn a sling for two weeks (VBMS, 8/27/14, STRs #7, p. 3).  Nonetheless, the Veteran's entrance examination yielded normal findings (VBMS, 8/27/14, STRs #7, p. 112).  Consequently, the Veteran is presumed to have been in sound condition.  If the examiner finds otherwise, he/she must do so by finding clear and unmistakable evidence of a pre-existing disability, and then must address whether there is clear and unmistakable evidence that the disability was not aggravated by service.  

Chiari malformation, sleep apnea, narcolepsy

There is evidence that these disabilities are related to headaches and/or related to each other.  As noted above, a January 2008 treatment report reflects that Chiari malformation may be related to headaches (VBMS, 10/23/08, p. 22).  Additionally, a September 2008 treatment report reflects that obstructive sleep apnea may be caused or aggravated by Chiari malformation (VBMS, 10/23/08, p. 10).  Consequently, if service connection is established for headaches, then service connection for Chiari malformation, sleep apnea, and narcolepsy may be established on a secondary basis.  The Board finds that VA examinations are warranted to determine the nature and etiology of the disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA examinations for the purpose of determining the nature and of the low back disorder, shoulder disabilities, headaches, Chiari malformation, obstructive sleep apnea, and narcolepsy.  The claims file must be made available to the examiner(s) for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner(s) should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to January 1992 and April 1992 reports of chronic right shoulder pain; May 1984 and June 1991 diagnoses of tension headaches; a January 1985 diagnosis of a non-resolving low back muscle strain, a June 1986 report of low back pain, and November 1988 reports of low back pain of two weeks duration; and March 1985 reports of recurring back pain and severe or frequent headaches.  

The examiner should specifically address the September 2014 correspondence from Dr. H.B.B.

(b)  The examiner should render an additional opinion addressing: (a) whether any diagnosed right shoulder disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

(c) The examiner should render an additional opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Chiari malformation, obstructive sleep apnea, and/or narcolepsy was caused, or aggravated by, his headaches.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


